Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 12/08/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1, 3-6, 8-12 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to independent claim(s) 1, 6 and 11, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claims 1, 6 and 11.  

The prior art of Kato (US PG. Pub. 2019/0303076 A1) teaches in Sect. [0121], If the print button 1403 is not pressed (NO in step S912), i.e., if the printing start-up application unit 10521 determines that the cancel button 1404 is pressed, the processing proceeds to step S917.  In step S917, the printing start-up application unit 10521 executes cancellation of the print job.  Subsequently, although the processing is returned to the printing start-up application launcher 10533, the printing start-up 
	
	Additionally, the prior art of Tarumi (US PG. Pub. 9,573,807 B1) discloses in Sect. [0196], a control unit 205 that controls the image forming apparatus to temporarily stop print processing until the setting changes relating to the real print processing of the print job DD by an operator are accepted.  In this case, the control unit 205 can prevent print processing of any following job from being performed prior to the print processing of the print job DD.  Thus, the control unit 205 enables an operator to change settings relating to the real print processing of the print job DD without changing the output order of the jobs.

In particular, the applied references of Kato and Tarumi fails to disclose and would not have rendered obvious the following limitations of independent claims 1, 6 and 11:
	“a local print application including at least a reserving function of reserving a print job in the image forming apparatus and a remote print application not including at least the reserving function; 
	at least one memory storing executable instructions, which when executed by the one or more processors, cause the image forming apparatus to: 
		set a setting value about an operation of the local print application, 	wherein the setting value includes at least a setting value for enabling or disabling the reserving function; 
acquire print data; using the local print application, reserve the print job in the image forming apparatus in a case where the reserving function is enabled, and not reserve the print job in the image forming apparatus but execute printing in a case where the reserving function is disabled; 
		hold a setting value for a library to be used for providing the reserving function of the local print application to the remote print application as the library, wherein the setting value for the library includes at least a setting value for enabling the reserving function; 
		receive instruction information for providing the reserving function of the local print application as the library; and 
		change the setting value of the local print application to the held setting value for the library when the reserving function of the local print application is provided to the remote print application as the library based on the instruction information,				wherein the local print application is an application for causing the image forming apparatus to print the print data reserved in the image forming apparatus, and 
		wherein the remote print application is an application for causing an image forming apparatus different from the image forming apparatus to print the print data reserved in the image forming apparatus.”, since the references fail to incorporate local and remote print applications to include a reserve setting function which instructs enablement of a reserve function to hold and/or change a setting value for execution of print processing at the local and/or remote printer.  
	


5.       It follows that claims 3-5, 8-10 and 12 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL V DOTTIN/Examiner, Art Unit 2677